Opinión concurrente emitida por la
Jueza Asociada Señora Fiol Matta,
a la cual se unen el Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Rodrí-guez Rodríguez.
Coincido en que debemos confirmar al Tribunal de Ape-laciones en este caso, pero entiendo que no debemos des-aprovechar la oportunidad para expresarnos sobre el al-cance del privilegio abogado-cliente en nuestra jurisdicción y resolver si están protegidas las comunicaciones hechas por un cliente a un abogado no admitido a practicar en Puerto Rico, pero sí admitido a la jurisdicción donde tiene su despacho. Por esta razón, formulo la presente opinión concurrente. Entiendo, por las razones que expongo a con-tinuación, que las comunicaciones antes mencionadas es-tán protegidas por el privilegio abogado-cliente establecido en el Regla 25 de Evidencia, 32 L.P.R.A. Ap. IV.
I — I
Los hechos pertinentes del presente caso no están en controversia. La Autoridad de Carreteras y Transportación (recurrida o Autoridad) contrató los servicios del bufete Greenberg & Traurig, establecido en Estados Unidos, para que le brindara consejería legal en cuanto a la negociación del contrato de concesión para la construcción de la Ruta PR-66. El abogado encargado de ofrecer el asesoramiento fue el Sr. Gary M. Epstein, quien está admitido a ejercer la abogacía en el estado de Florida, pero no así en Puerto Rico.
La Autoridad sostuvo negociaciones con Autopistas de Puerto Rico y Compañía, S.E. (peticionaria o Autopistas de Puerto Rico) en cuanto al mencionado contrato de concesión. En 1997, luego de cuatro años de negociación, Autopistas de Puerto Rico presentó una demanda por da-ños contra la Autoridad por ésta haber terminado las ne-*365gociaciones de manera alegadamente unilateral. Como parte del descubrimiento de prueba en este caso, Autopis-tas de Puerto Rico le solicitó al Tribunal de Primera Ins-tancia que le ordenara a la Autoridad entregar copia de todas las comunicaciones cursadas entre ésta y su asesor legal, el señor Epstein, relacionadas con las negociaciones del contrato de concesión. La Autoridad se opuso a esta solicitud invocando el privilegio de abogado-cliente estable-cido en la Regla 25 de Evidencia, supra. Autopistas de Puerto Rico, por su parte, alegó que el privilegio abogado-cliente no protege las comunicaciones hechas a abogados que no están admitidos a practicar en Puerto Rico. Según su criterio, la aplicación de la norma de interpretación res-trictiva en cuanto al alcance de los privilegios, establecida en la Regla 35 de Evidencia, 32 L.P.R.A. Ap. IV, lo prohíbe.
El Tribunal de Primera Instancia celebró una vista, luego de la cual ordenó a la Autoridad que presentara to-dos los documentos alegadamente privilegiados, para exa-minarlos en cámara. Una vez cumplida la orden, el Tribunal de Primera Instancia determinó que los documentos solicitados estaban cobijados por el privilegio abogado-cliente. Inconforme con esta decisión, la peticionaria acu-dió al Tribunal de Apelaciones, que confirmó al Tribunal de Primera Instancia. De esta determinación recurre ante no-sotros Autopistas de Puerto Rico para señalar que el foro apelativo erró al resolver que el privilegio abogado-cliente protege las comunicaciones en controversia y al permitir que el tribunal de instancia determinara que todos los do-cumentos sometidos estaban protegidos por el privilegio, sin hacer un desglose de las comunicaciones y la razón por la cual éstas eran privilegiadas.
r*H HH
Para resolver los planteamientos que han hecho ambas partes a lo largo de este pleito debemos evaluar si las co-municaciones entre la Autoridad y su asesor legal, quien no está admitido a ejercer la abogacía en Puerto Rico, son *366materia privilegiada al amparo de la Regla 25 de Eviden-cia, supra. En lo referente al privilegio abogado-cliente esta regla establece que:
(A) Según usadas en esta regla, las siguientes expresiones tendrán el significado que a continuación se indica:
(1) Abogado. — Persona autorizada o a quien el cliente razo-nablemente creyó autorizada a ejercer la profesión de abo-gado; incluye a la persona así autorizada y a sus asociados, asistentes y empleados de oficina.
(2) Cliente. — Persona natural o jurídica que, directamente o a través de representante autorizado, consulta a un abogado con el propósito de contratarle o de obtener servicios legales o consejo en su capacidad profesional; incluye al incapaz que consulta él mismo a un abogado o cuyo tutor o encargado hace tal gestión con el abogado a nombre del incapaz.
(3) Comunicación confidencial. — Aquella comunicación ha-bida entre un abogado y su cliente en relación a alguna ges-tión profesional, basada en la confianza de que no será divul-gada a terceras personas, salvo a aquellas que sea necesario para llevar a efecto los propósitos de la comunicación.
(B) Sujeto a lo dispuesto en esta regla, el cliente, sea o no parte en el pleito o acción, tiene el privilegio de rehusar reve-lar, y de impedir que otro revele, una comunicación confiden-cial entre él y su abogado. El privilegio puede ser invocado no sólo por el poseedor del privilegio que es el cliente, sino tam-bién por una persona autorizada a invocarlo en beneficio de éste, o por el abogado a quien la comunicación fue hecha si lo invoca a nombre de y para beneficio del cliente.
(C) No existe privilegio bajo esta regla si:
(1) Los servicios del abogado fueron solicitados u obtenidos para permitir o ayudar a cualquier persona a cometer o pla-near la comisión de un delito, un acto torticero o un fraude.
(2) La comunicación es pertinente a una controversia entre los herederos del cliente ya fallecido, independientemente de que las reclamaciones provengan de un testamento o de suce-sión intestada o de transacción entre vivos.
(3) La comunicación es pertinente a una controversia rela-tiva a una violación por el abogado del cliente de rm deber que surja de la relación abogado-cliente.
(4) La comunicación es pertinente a una controversia rela-tiva a un documento en que intervino el abogado en calidad de notario.
(5) La comunicación es pertinente a una materia de común interés para dos o más clientes del abogado, en cuyo caso un cliente no puede invocar el privilegio contra los otros dos.
(D) Cuando dos o más personas se unen como clientes de un mismo abogado en cuanto a un asunto de interés común entre *367ellas, ninguna de ellas podrá renunciar al privilegio sin el con-sentimiento de las otras.
A pesar de que la regla es clara y contempla una amplia gama de situaciones, ésta no resuelve de su faz la contro-versia ante nuestra consideración. Por esta razón es nece-sario que interpretemos la citada Regla 25 de Evidencia y establezcamos su alcance. Al así hacerlo, debemos tener presente la norma de interpretación restrictiva del alcance del privilegio abogado-cliente que establecimos en Lugo Ortiz v. Ferrer, 85 D.P.R. 862 (1962). En ese caso señala-mos que “la interpretación de los preceptos que consagran el carácter privilegiado de estas comunicaciones [debe ser restrictiva, y] la prueba debe admitirse a menos que esté claramente comprendida dentro de la exclusión del estatuto”. Íd., pág. 871. Esta norma de interpretación está consagrada actualmente en nuestra Regla 35 de Evidencia.(1) Su fundamento radica en que no se debe limi-tar innecesariamente el acceso de los juzgadores a eviden-cia pertinente. Por eso sólo se debe excluir el contenido de una comunicación si es claro que está dentro de las comu-nicaciones que la regla de exclusión pretende proteger.
Para poder establecer si las comunicaciones entre la Au-toridad y el señor Epstein están protegidas por la política a la que responde el privilegio establecido por la Regla 25 de Evidencia, debemos entender el propósito de la regla y su trayectoria en nuestra jurisdicción.
hH
El privilegio abogado-cliente es el más antiguo de los privilegios reconocidos en el common law. E.L. Chiesa Aponte, Tratado de derecho probatorio: Reglas de Eviden-cia de Puerto Rico y federales, República Dominicana, Pu-blicaciones JTS, 1998, T. I, See. 4.4, pág. 218. Se encuentra *368tan arraigado este privilegio en la tradición del derecho probatorio angloamericano, del cual se deriva el nuestro, que las reglas y la doctrina reconocen pocas excepciones a su aplicación en comparación con las reconocidas para otros privilegios. Esto responde, a su vez, a la fuerte polí-tica pública a favor del privilegio abogado-cliente.
Las reglas que protegen las comunicaciones entre abo-gado y cliente tienen por objetivo el fomentar la represen-tación legal efectiva. El reconocimiento del privilegio abo-gado-cliente pretende promover la relación de confianza que debe existir entre el abogado y su cliente, de modo que la preparación para el juicio y la eventual representación legal sean adecuadas. Al excluir del juicio y del descubri-miento de prueba las comunicaciones que hace el cliente a su abogado se propicia que el cliente haga a su abogado un recuento fiel y exacto de los hechos y de las controversias por las cuales busca consejería legal. Esto desalienta los litigios carentes de méritos y facilita la labor del abogado de brindar una asesoría correcta. Es por esta razón que el poseedor del privilegio es el cliente y no el abogado, contra-rio a lo que sucede con la doctrina de la labor de represen-tación legal (work product). El objetivo del privilegio es que el cliente tenga la confianza de decirle a su abogado la verdad de los hechos, de forma que se facilite una sana administración de la justicia. Precisamente por esta aspi-ración es que el reconocimiento del privilegio se antepone usualmente a la norma que favorece un descubrimiento de prueba amplio. Véanse: The Attorney-Client Privilege and the Work-Product Doctrine, 2da ed., [s.l.], American Bar Association, 1989, págs. 1-3; S. Bradford, Conflict of Laws and the Attorney-Client Privilege: A Territorial Solution, 52 U. Pitt. L. Rev. 909, 913-915 (1991); Lugo Ortiz v. Ferrer, supra, pág. 871.
Por otro lado, una comunicación debe estar protegida por el privilegio abogado-cliente, si además de haberse en-tablado entre las personas que señala la regla, cumple con los cuatro requisitos siguientes:
*369(1) la comunicación se hace dentro de un marco de ex-pectativa de confidencialidad;
(2) la confidencialidad es un elemento esencial en el mantenimiento de la relación entre las partes;
(3) la relación es reconocida socialmente como merece-dora de ser protegida, y
(4) el menoscabo de la relación por el descubrimiento de las comunicaciones sería mayor que el beneficio que repre-sentaría su divulgación. Véase 8 Wigmore on Evidence Sec. 2285, pág. 527 (1961).
En síntesis, si una comunicación entre un abogado y un cliente cumple con estos cuatros criterios, ésta debe estar protegida por el privilegio abogado-cliente, ya que así se promueven los intereses tutelados por la regla de exclusión. No hay duda de que las comunicaciones sosteni-das entre la recurrida y el señor Epstein cumplen con los cuatro requisitos mencionados. El problema en este caso es si el señor Epstein está dentro de la acepción de la palabra "abogado” de nuestra regla.
IV
En lo referente a quien puede ser considerado como abo-gado para propósitos del privilegio, la Regla 25 de Eviden-cia, supra, establece tres posibilidades: (1) que el abogado esté admitido al ejercicio de la profesión; (2) que se trate de un empleado del abogado, o (3) que sea una persona que el cliente razonablemente cree está autorizada a ejercer la profesión de abogado. La regla no requiere expresamente, como no lo requería la regla anterior,(2) que el abogado esté *370admitido a ejercer la profesión en nuestra jurisdicción. Tampoco el historial de la regla actual muestra que esa hubiese sido la intención del comité encargado de su redac-ción al crearla ni de la Asamblea Legislativa al aprobarla. Los borradores y proyectos que antecedieron a la actual regla recogían la norma de las Uniform Rules of Evidence, hoy establecida en la mayor parte de los estados de Esta-dos Unidos.(3) Esta norma protege no sólo las comunicacio-nes abogado-cliente cuando efectivamente se trata de un abogado, sino también las comunicaciones que se hacen a personas que el cliente entendió, razonablemente, que eran abogados admitidos a practicar la profesión de la abo-gacía en la jurisdicción de origen del cliente o en otra jurisdicción.(4)
Consta en el historial legislativo que las primeras ver-*371siones de la Regla 25 de Evidencia, supra, no se aprobaron porque la Asamblea Legislativa no tuvo tiempo para estu-diar y considerar las reglas propuestas.(5) Por otro lado, los comentarios a la Regla 25 preparados por el Secretariado de la Conferencia Judicial, tanto para el proyecto de reglas como para la versión aprobada por la Asamblea Legisla-tiva, no indican la razón por la cual no se incorporó en el proyecto final y en la eventual regla la versión que recogía la norma de las Uniform Rules of Evidence y que aparecía en el Informe de la Comisión de Reglas de Evidencia de la Conferencia Judicial de Puerto Rico de 1977.(6) Específica-mente, no surge de dichos comentarios la intención de ex-cluir las comunicaciones realizadas con abogados no admi-tidos a nuestra jurisdicción del privilegio abogado-cliente. Por el contrario, se puede colegir del proyecto presentado en 1978 que el cambio obedeció a la intención de simplifi-car la redacción finalmente aprobada y adoptar la norma de mayor amplitud. En efecto, cuando se sometió el pro-yecto final se simplificó la redacción de la regla en su totalidad. Por otra parte, en los comentarios a la Regla 25 preparados por el Secretariado de la Conferencia Judicial, tanto para el proyecto de reglas como para la versión apro-bada por la Asamblea Legislativa, se incluyeron como dis-posiciones similares o relacionadas a nuestro privilegio de abogado-cliente, las Reglas Uniformes de Evidencia, las Reglas de Evidencia de California, el Código Modelo de Evidencia y el Proyecto de las Reglas de Evidencia de 1958, todos los cuales reconocen la aplicación de este privilegio a las comunicaciones entabladas con abogados no admitidos *372a la jurisdicción de origen del cliente.(7) Todo lo anterior es indicativo de que la variación en el texto aprobado no tuvo la intención de limitar la norma contenida en los proyectos anteriores. El proyecto de Reglas de Evidencia preparado por la Conferencia Judicial en 1991 tampoco propuso mo-dificación alguna en este sentido.(8)
Al sopesar lo anterior junto con la claridad del inciso (C) de la Regla 25, que establece las cinco circunstancias espe-cíficas en las cuales no aplicará el privilegio, concluimos que la limitación que propone la peticionaria sería ajena al propósito de proteger al cliente, privilegiando la comunica-ción de éste con su abogado. Abonan a nuestra conclusión el hecho de que el cliente es el poseedor del privilegio y los comentarios a la Regla 25 preparados por el Secretariado de la Conferencia Judicial, que señalan que el propósito de este inciso “es restringir expresamente el privilegio en los casos indicados”.(9)
Por otro lado, si acudiéramos al derecho comparado, en-contraríamos que en el common law el privilegio abogado-cliente aplica aun cuando se trate de una comunicación con alguien que no esté autorizado a ejercer la profesión, a me-nos que el cliente conozca de esa situación. Se entiende que sería contrario al propósito de la regla imponerle al cliente la obligación de averiguar si su abogado estaba autorizado a ejercer como tal antes de comunicarse con él. Los tribu-nales de otras jurisdicciones han sostenido la aplicación del privilegio en casos similares a éste, y han preferido penalizar de otro modo el brindar asesoría legal sin estar admitido a la práctica en la jurisdicción. Véanse: Powell v. Western Illinois Elec. Co-op., 536 N.E.2d 231 (1989); Georgia-Pacific Plywood Co. v. United States Ply. Corp., 18 *373F.R.D. 463, 465 (D. N.Y. 1956); 2 Witkin, California Evidence Sec. 101, pág. 354 (4ta ed. 2000).(10)
Nos parece un contrasentido proteger las comunicacio-nes entabladas con alguien que el cliente creyó razonable-mente que era abogado, pero no lo es, como expresamente dispone la Regla 25, y no proteger las comunicaciones es-tablecidas con quien sí lo es, aunque esté autorizado a ejer-cer en una jurisdicción distinta a la nuestra. Igualmente, contradeciría el propósito y la razón de ser del privilegio negarle protección a las comunicaciones efectuadas entre la recurrida y su abogado en este caso, por el sólo hecho de que la recurrida realizó la consulta desde Puerto Rico con su abogado radicado en Florida, quien le respondió desde allá, aunque la comunicación se recibió en nuestro país. Si la recurrida se hubiese trasladado al estado de Florida, donde está admitido a la práctica su abogado, no hay duda de que las comunicaciones serían privilegiadas.(11) El no reconocer la aplicación del privilegio en este caso atentaría contra la certeza que requieren los clientes de que las co-municaciones establecidas con su abogado o con la persona que creen autorizada para ejercer la abogacía estarán pro-tegidas, y por lo tanto, atenta contra el privilegio mismo. Más aún, negaría la realidad actual de la comunicación digital y extrajurisdiccional, y de la globalización econó-mica y cultural.
El mandato de interpretación restrictiva del alcance de los privilegios no significa que éstos deben interpretarse en contraposición a la política pública que los inspira. Con-*374cluir que las comunicaciones establecidas entre la recu-rrida y su asesor legal en este caso no están cobijadas por el privilegio abogado-cliente sería ir contra la política pú-blica a la que responde esa norma. Es claro que la situa-ción ante nosotros está dentro del grupo de comunicaciones que pretende proteger la política pública de la regla de exclusión del privilegio abogado-cliente. Por lo tanto, resol-vería que las comunicaciones hechas por la recurrida al señor Epstein están protegidas por el privilegio abogado-cliente.
Resolvería además que el Tribunal de Apelaciones no erró al permitir que el Tribunal de Primera Instancia de-terminara que todos los documentos sometidos estaban protegidos por el privilegio sin desglosar las comunicacio-nes y sin expresar la razón por la cual cada una era privilegiada. La determinación sobre si una comunicación está protegida por un privilegio le corresponde exclusiva-mente al juez de instancia, al amparo de la Regla 9(A) de Evidencia, 32 L.P.R.A. Ap. IV. El tribunal de instancia exa-minó cada uno de los documentos para los que la recurrida invocó el privilegio de abogado-cliente antes de resolver que todas las comunicaciones estaban protegidas por el privilegio abogado-cliente. El tribunal no estaba obligado a dar a la peticionaria una lista de las comunicaciones con la razones por la cuales éstas eran privilegiadas. Más aún, si lo hubiera hecho se hubiera derrotado el propósito de la regla. El procedimiento seguido por el Tribunal de Primera Instancia fue adecuado para proteger tanto el derecho de la peticionaria a realizar un descubrimiento de prueba apropiado como para salvaguardar la confidencialidad de las comunicaciones privilegiadas. Por otro lado, la peticio-naria no nos ha puesto en condiciones para concluir que el tribunal erró en su apreciación.
V
Por todo lo anterior, resolvería que las comunicaciones hechas por la recurrida al señor Epstein, abogado admitido *375a la jurisdicción del estado de Florida, aunque no a nuestra jurisdicción, están protegidas por el privilegio abogado-cliente. Del mismo modo, resolvería que no erró el Tribunal de Apelaciones al permitir que el Tribunal de Primera Ins-tancia determinara que todos los documentos sometidos estaban protegidos por el privilegio sin hacer un desglose de las comunicaciones y la razón por la cual eran privilegiadas. Confirmaría la determinación del Tribunal de Apelaciones y devolvería el caso al Tribunal de Primera Instancia para que se continuara con los procedimientos.
— O —

(1) La Regla 35 de Evidencia establece que “[l]as Reglas 25 a 32 se interpretarán restrictivamente en relación a cualquier determinación sobre la existencia de un privilegio”. 32 L.P.R.A. Ap. IV.


(2) La Ley de Evidencia establecía en sn Art. 40, en lo pertinente, lo siguiente:
“No se podrá examinar a una persona como testigo en los casos siguientes:
“2. Un abogado no podrá, sin el consentimiento de su cliente, ser examinado con referencia a ninguna comunicación hecha por éste a aquél, ni al consejo que le hu-biera dado respecto a la misma en el curso de su gestión profesional; ni podrá un secretario, taquígrafo o escribiente de abogado, ser examinado, sin consentimiento de su principal, con referencia a algún hecho cuyo conocimiento hubiere adquirido *370como tal empleado; mas este párrafo no será aplicable a una acción entre el abogado y su cliente, en la que se ventilare la existencia, cuantía, validez, y circunstancia de un convenio sobre pago de honorarios; pero ninguna comunicación será privilegiada bajo este párrafo, si se hubiere hecho con el propósito de trasmitirse a cualquiera persona cuyo interés fuese contrario al del cliente, o con el fin de cooperar a un crimen o fraude que a la sazón estuviere en vías de perpetración o meditándose.” 32 L.P.R.A. sec. 1734 (ed. 1968).


(3) Por ejemplo, California, Florida, Hawaii, Kansas, Louisiana, Nebraska, New Hampshire, New Jersey, New Mexico, Oregon, South Dakota, Texas, Wisconsin, Alabama, Montana y Oklahoma han adoptado la norma que protege las comunicaciones entabladas entre abogados o personas que el cliente pueda pensar que son abogados admitidos a practicar la profesión de la abogacía en la jurisdicción de origen del cliente o en otra jurisdicción.


(4) En la década del '50, estos proyectos supeditaban la aplicación del privilegio a comunicaciones con abogados de otras jurisdicciones a que se reconociera en el lugar de procedencia del abogado un privilegio similar al de abogado-cliente de nues-tra jurisdicción. Las reglas disponían, en lo pertinente:
“ ‘Abogado’ significa una persona autorizada, o aquélla a quien el cliente razo-nablemente creyere que está autorizada, a ejercer su profesión en Puerto Rico o en cualquier estado o nación, donde la ley reconociere un privilegio contra la revelación de comunicaciones confidenciales entre cliente y abogado; e incluye no solamente a la persona así autorizada sino también a sus asociados, sus asistentes y sus empleados de oficina.” Borrador del Proyecto de Reglas de Evidencia de 1954, pág. 43. Véanse, además: Reglas de Evidencia para el Tribunal General de Justicia, adoptadas el 13 de enero de 1958 y remitidas a la Asamblea Legislativa el 5 de febrero de 1958, pág. 26; Reglas de Evidencia para el Tribunal General de Justicia, adoptas el 20 de no-viembre de 1959 y remitidas a la Asamblea Legislativa el 23 de noviembre de 1959, pág. 26.
Por su parte, las versiones de la década del '70 no supeditaban a ningún requi-sito la aplicación del privilegio a comunicaciones establecidas con abogados de otras jurisdicciones. La primera regla propuesta en la década del '70 disponía, en lo per-tinente:
*371“Según se usa en este Artículo, ‘abogado’ significa una persona autorizada, o que el cliente razonablemente crea que está autorizada, para practicar la abogacía en cualquier estado o nación.” Informe de la Comisión Reglas de Evidencia de la Con-ferencia Judicial de Puerto Rico, 1977, pág. 157.


(5) Véanse: Ley Núm. 83 de 23 de junio de 1958, Leyes de Puerto Rico, pág. 199; Informe Parcial del Comité de Evidencia al Comité Directivo de la Conferencia Judicial, 1973, pág. 2.


(6) Véanse: Proyecto Reglas de Evidencia del Secretariado de la Conferencia Judicial, 1978, págs. 111-113; Reglas de Evidencia para el Tribunal de Justicia, 1979, págs. 44-45; Comentarios a la Regla 25 de Evidencia, 32 L.P.R.A. Ap. IV.


(7) Véanse: Proyecto Reglas de Evidencia del Secretariado de la Conferencia Judicial, 1978, pág. 113; Reglas de Evidencia de 1979, pág. 45.


(8) Véase Proyecto de Reglas de Evidencia, Conferencia Judicial Tribunal Supremo de Puerto Rico, 1991, pág. 57.


(9) Véanse: Proyecto Reglas de Evidencia del Secretariado de la Conferencia Judicial, 1978, pág. 113; Reglas de Evidencia para el Tribunal de Justicia, 1979, pág. 45; Comentarios a la Regla 25 de Evidencia, supra.


(10) Sabemos que para evitar la práctica ilegal de la abogacía, ésta se penaliza como delito. Véase 4 L.P.R.A. sec. 740. La mayoría de las jurisdicciones de Estados Unidos han resuelto que no se debe penalizar al cliente por la conducta posiblemente impropia de su abogado al practicar donde no debe. Véanse: 24 Wright and Graham, Federal Practice and Procedure Sec. 5480, pág. 252 (1986); Louisell and Muller, Federal Evidence, Vol. 2, pág. 521 (1978); 7 Cal. L. Rev. Comm. Reports 1 (1965) Desde el punto de vista de política pública, sancionar a los abogados es una mejor práctica, ya que puede servir como disuasivo para que éstos no practiquen donde no están autorizados, mientras que sancionar a sus clientes sólo debilita la confianza de éstos en la profesión.


(11) La norma en el common law, del cual proviene nuestro derecho probatorio, protege las comunicaciones en este supuesto. Véase 8 Wigmore on Evidence Sec. 2300, pág. 580 (1961).